In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 16-1076
                                       Filed: June 15, 2017
                                           Unpublished

****************************
BONNIE STRATTON                           *
                                          *      Dismissing Her Petition; Tetanus
                     Petitioner,          *      Diphtheria, and Pertussis (“TDaP”);
             v.                           *      Non-Covered Vaccine;
                                          *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH AND                   *      Administration (“SIRVA”);
HUMAN SERVICES,                           *      Insufficient Proof of Causation;
                                          *      Vaccine Act Entitlement;
                     Respondent.          *      Denial Without Hearing
                                          *      Special Processing Unit (“SPU”)
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Glenn MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                                               DECISION 1

Dorsey, Chief Special Master:

       On August 29, 2016, Bonnie Stratton (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.2 (the “Vaccine Act” or “Program”).3 Petitioner alleges that petitioner
suffered from a shoulder injury related to vaccine administration (“SIRVA”) as a result of
a Tetanus, Diphtheria, and Pertussis (“Tdap”) vaccination she received on June 25,
2014. Petition at ¶¶ 1. The information in the record does not show entitlement to an
award under the Program.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
    The case was assigned to the Special Processing Unit (“SPU”) of the Office of Special Masters.
        On June 13, 2017, petitioner moved for a decision dismissing the petition,
acknowledging that insufficient evidence exists to demonstrate entitlement to
compensation in the Program. (ECF No. 16). Petitioner indicated in her motion that
“[a]n investigation of the facts and science supporting her case have demonstrated to
Petitioner that she will be unable to prove that she is entitled to compensation in the
Vaccine Program.” Petitioner further stated that she “understands that a decision by the
[undersigned] dismissing her petition will result in a judgment against her. Petitioner
has been advised that such a judgment will end all of her rights in the Vaccine
Program.” Id.

       To receive compensation under the Program, petitioner must prove either 1) that
she suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to a covered vaccine, or 2) that she suffered an injury that was actually
caused by a covered vaccine. See §§ 13(a)(1)(A) and 11(c)(1). Examination of the
record does not disclose any evidence that petitioner suffered a “Table Injury.” Further,
the record does not contain a medical expert’s opinion or any other persuasive evidence
indicating that petitioner’s alleged injury was caused by a covered vaccine.

       Under the Vaccine Act, a petitioner may not be awarded compensation based on
the petitioner’s claims alone. Rather, the petition must be supported by either the
medical records or by a medical opinion. § 13(a)(1). In this case, the record does not
contain medical records or a medical opinion sufficient to demonstrate that the vaccinee
was injured by a vaccine. For these reasons, and in accordance with § 12(d)(3)(A),
petitioner’s claim for compensation is denied and this case is dismissed for
insufficient proof. The Clerk shall enter judgment accordingly.4

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2